Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Applicant argued amendments to claim 17 overcome the Griffiths reference.
Applicant’s argument is acknowledge. 
Applicant argued elements 14 and 16 of Keppick is not equivalent to the applicant’s connection interface. Further, amendments to claims 1 and 15 overcome the cited prior art references. 
Applicant discloses in at least his fig.1A a connection interface is a ring for connecting a mouthpiece, a head stall, and reins. Similarly, Keppick discloses an arrangement comprising a ring 14 for connecting a mouth piece, a head stall, and reins. Thus, the ring 14 of Keppick is an equivalent with the ring as disclosed by Applicant. 
Further, claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the opposing ends” in line 4.  There is insufficient antecedent basis for this limitation in the claim since only one opposing end was positively recited. Also, it is unclear whether “each connecting aperture” in line 5 refers to the previously mentioned connecting aperture. 
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppick (6349527) in view of Besier (DE 202006015211) and Campbell (58733280).
For claim 1, Keppick discloses An equine bridle system (at least fig.1), the system comprising: a mouth piece (15); a headstall (at least fig.1 for straps around the head part of #12); reins (16 and/or 19); and a connection interface (14) being provided at an end of the mouthpiece (at least fig.1), wherein the mouth piece is connected to a forward portion of each connection interface (at least fig.1), the reins being affixed to each connection interface at a rear portion of each connection interface (at least fig.1), and the headstall being affixed to each connection interface at an upper portion of each connection interface (at least fig.1).
Keppick is silent about a plurality of connection interfaces being provided at opposing ends of the mouthpiece. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of connection interfaces of Keppick with a plurality of connection interfaces being provided at opposing ends of the mouthpiece, since it is well-known in the art to have connection interfaces on both sides of the horse in order to allow mounting of the mouthpiece, the headstall, and the rein onto the horse. 
Keppick is silent about connection interfaces each being formed in their entirety by a resilient material, configured to resilient deform in response to a tensile input force. 
Besier teaches a rubber connecting ring (at least abstract and/or fig.1 for ring 1. Note, rubber is well-known for its resilient property). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ring of 
Keppick as modified by Besier is silent about wherein each connection interface is configured to resiliently deform in response to a tensile input force being between zero and thirty-five pounds by a user to the reins.
Campbell teaches a harness system for animal having a tensile input force being between 2 and 10 pounds (at least col.3, lines 45-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tensile input force of the system of Keppick as modified by Besier with a tensile input force being between 2 and 10 pounds as taught by Campbell in order to adequately control the animal of target. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Keppick as modified by Besier and Campbell with a tensile input force being between 0 and 35 pounds depending on a size of the animal being trained and/or controlled in order to successfully control the animal without hurting them. 
For claim 2, Keppick as modified by Besier and Campell discloses wherein each connection interface is an annular ring, the annular ring being circular in an unloaded state (Keppick, at least fig.1).

Besier teaches a D-shaped ring in an unloaded state (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the connection interface of Keppick as modified by Besier and Campell with a D-shaped ring in an unloaded state as taught by Besier depending on user’s preferences in order to position one or more straps in desired locations. 
For claim 6, Keppick as modified by Besier and Campell is silent about wherein each connection interface is a J-shaped ring, the J-shaped ring being J-shaped in an unloaded state.
Besier teaches a D-shaped ring in an unloaded state (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the connection interface of Keppick as modified by Besier and Campell with a D-shaped ring in an unloaded state as taught by Besier depending on user’s preferences in order to position one or more straps in desired locations. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the connection interface of Keppick as modified by Besier and Campell with a J-shaped ring in an unloaded state depending on user’s preferences in order to position one or more straps in desired locations , since the applicant has not disclosed that using the J-shaped ring solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the shape as shown. 

For claim 10, Keppick as modified by Besier and Campell discloses wherein the connection interface is configured to resiliently deform through a target deformation range in response to a tensile input force ranging between 0 and 35 pounds of force, the connection interface resiliently returning to an unloaded initial shape upon release of the tensile input (see claim 1 above for explanation). 
For claim 11, Keppick as modified by Besier and Campell discloses wherein the tensile input force applied to the plurality of connection interfaces results in a change to a relative angle between the mouth piece and the headstall (Keppick at least fig.1 and/or Bernard fig.2 for an apparatus that would result in a change to a relative angle between the mouth piece and the headstall due to the resilient material, compared to that of Applicant).
For claim 13, Keppick as modified by Besier and Campell is silent about wherein the headstall, reins, and mouth piece are slidingly affixed about a perimeter of the connection interface.
Keppick teaches an alternative connection wherein a strap is slidingly affixed about a perimeter of the connection interface (at least fig.2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection of Keppick as modified by Besier and Campell with slidingly affixed 
For claim 14, Keppick as modified by Besier and Campell discloses wherein the tensile input force applied to the plurality of connection interfaces results in a non-linear output force directed to the mouth piece (Keppick at least fig.1 and/or Bernard fig.2 for the system that would result in a non-linear output force directed to the mouth piece. Also see the positions of the straps relative to those of Applicant). 
For claim 15, Keppick discloses An equine bridle system (at least fig.1), the system comprising: a mouth piece (15); a headstall (at least fig.1 for straps around the head part of #12); reins (16 and/or 19); and a connection interface (14) being provided at an end of the mouthpiece (at least fig.1), wherein each connection interface is provided as an annular ring (fig.1), the annular ring being circular in an unloaded state (fig.1), wherein the mouth piece is connected to a forward portion of each connection interface (at least fig.1), the reins being affixed to each connection interface at a rear portion of each connection interface (at least fig.1), and the headstall being affixed to each connection interface at an upper portion of each connection interface (at least fig.1).
Keppick is silent about a plurality of connection interfaces being provided at opposing ends of the mouthpiece. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of connection interfaces of Keppick with a plurality of connection interfaces being provided at opposing ends of the mouthpiece, since it is well-known in the art to have connection 
Keppick is silent about connection interfaces each being formed in their entirety by a resilient material, configured to resilient deform in response to a tensile input force. 
Besier teaches a rubber connecting ring (at least abstract and/or fig.1 for ring 1. Note, rubber is well-known for its resilient property). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ring of Keppick with a resilient ring as taught by Besier as an alternative connection interface in order to allow a degree of freedom of movement of side straps while keeping the mouth piece in its desired position. Note, the device of Keppick as modified by Besier would result in the connection interfaces configured to resilient deform in response to a tensile input force. 
Keppick as modified by Besier is silent about the mouth piece and the headstall are slidingly affixed to the connection interface.
Keppick teaches an alternative connection wherein a strap is slidingly affixed about a perimeter of the connection interface (at least fig.2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection of Keppick as modified by Besier with slidingly affixed connection as taught by Keppick (fig.2) as an alternative connection in order to allow easy maneuver and/or adjustment of the straps. 
Keppick as modified by Besier is silent about wherein each connection interface is configured to resiliently deform in response to a tensile input force being between zero and thirty-five pounds by a user to the reins.
. 
Claim 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied to claim 1-2, 5-7, 10-11, 13-15 above, and further in view of Griffiths (2652671).
For claim 3, Keppick as modified by Besier and Campell is silent about wherein each connection interface is formed of a resilient thermoplastic.
Griffiths teaches a connection interface is formed of a resilient plastic (at least col.2, lines 30-50). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the connection interface of Keppick as modified by Besier and Campell with a resilient plastic as taught by Griffiths depending on user’s preferences in order to allow for easy injection molding process to manufacture the system. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plastic material of Keppick as modified by Besier, Campell, and Griffiths with a thermoplastic depending 
For claim 16, the limitation as claimed has been explained in the above. Thus, please see claim 3. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied to claim 1-2, 5-7, 10-11, 13-15 above, and further in view of Bernhard (DE 3820694).
For claim 4, Keppick as modified by Besier and Campell discloses wherein each connection interface is an annular ring (Keppick, at least fig.1). 
Keppick as modified by Besier and Campell is silent about each annular ring having a break about the rear portion.
	Bernhard teaches an annular ring having a break about the rear portion (At least fig.2 for ring B1 and/or B2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ring of Keppick as modified by Besier and Campell with annular ring having a break about the rear portion as taught by Bernhard as an alternative configuration depending on user’s preferences in order to allow fast and easy connection. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied to claims 1-2, 5-7, 10-11, 13-15 above, and further in view of Nagel (4566254).
For claim 8, Keppick as modified by Besier and Campell is silent about wherein each connection interface is formed having a resilient core portion being over-molded 
Nagel teaches a connection interface is formed having a resilient core portion being over-molded by a secondary resilient material having varying resilient properties from the resilient core (at least fig.6 and/or col.4, lines 20-30 and col.5, lines 1-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the connection interface of Keppick as modified by Besier and Campell with connection interface is formed having a resilient core portion being over-molded by a secondary resilient material having varying resilient properties from the resilient core as taught by Nagel in order to provide resilient yet firm property to reduce pressure on the horse when in use. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied to claims 1-2, 5-7, 10-11, 13-15 above, and further in view of Jacobsen (5740764).
For claim 12, Keppick as modified by Besier and Campell is silent about wherein the headstall, reins, and mouth piece are rigidly affixed to the connection interface.
Jacobsen teaches a rigid connection (at least fig.3 for molded connection near 28, which allow a ridged affixing connection). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection of the straps of Keppick as modified by Besier and Campell with a rigid connection as taught by Jacobsen depending on user’s preferences in order to allow formation of the system as a whole during manufacturing. 
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weathers (813337) in view of Besier.
For claim 17, Weathers discloses An equine bridle system (at least fig.1), the system comprising: a mouth piece (1) having a connecting aperture (fig.2) positioned about each opposing end; a headstall (5); a plurality of connection interfaces (fig.2 for #2 and/or #3 and/or #4) being connected at the opposing ends of the mouthpiece via each connecting aperture (at least fig.2), wherein each connection interface is provided as an annular ring (fig.2), the annular ring being circular in an unloaded state (fig.2), wherein each connection interface being affixed to the mouth piece at a forward portion of the connection interface (fig.1).
Weathers is silent about wherein a tensile force applied to the plurality of connection interfaces results in a non- linear output force directed to the mouth piece. 
Besier teaches a rubber connecting ring (at least abstract and/or fig.1 for ring 1. Note, rubber is well-known for its resilient property). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ring of Weathers with an elastic ring as taught by Besier as an alternative connection interface in order to allow a degree of freedom of movement of side straps while keeping the mouth piece in its desired position. Note, the device of Weathers as modified by Besier would result a tensile force applied to the plurality of connection interfaces results in a non- linear output force directed to the mouth piece. 
For claim 18, Weathers as modified by Besier discloses a rein connection interface provided about a rear portion of the connection interface (Weathers, at least fig.1 for rein 6). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weathers as modified by Besier as applied to claims 17-18 above, and further in view of Campbell. 
For claim 19, Weathers as modified by Besier is silent about wherein each connection interface is configured to resiliently deform in response to a tensile input force being between zero and thirty-five pounds by a user to the reins.
Campbell teaches a harness system for animal having a tensile input force being between 2 and 10 pounds (at least col.3, lines 45-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tensile input force of the system of Weathers as modified by Besier with a tensile input force being between 2 and 10 pounds as taught by Campbell in order to adequately control the animal of target. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Weathers as modified by Besier and Campell with a tensile input force being between 0 and 35 pounds depending on a size of the animal being trained and/or controlled in order to successfully control the animal without hurting them. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weathers as modified by Besier as applied to claim 17-18 above, and further in view of Griffiths. 
For claim 20, Weathers as modified by Besier is silent about wherein each connection interface is formed of a resilient thermoplastic.
Griffiths teaches a connection interface is formed of a resilient plastic (at least col.2, lines 30-50). It would have been obvious to one having ordinary skill in the art at . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH PHAM/           Primary Examiner, Art Unit 3643